DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 24 May 2021.  Claims 7-12 and 19-27 are currently pending of which claims 26 and 27 are new.  Claims 13-18 have been cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-11, 19-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0291161 to Awazu et al. (Awazu) in view of US Patent Application Publication No. 2017/0183759 to Cunningham et al. (Cunningham), further in view of US Patent No. 3,777,011 to Veloso (Veloso), and further in view of the Non-Patent Literature “Clean and efficient extraction of copper ions and deposition as metal” to Elsentriecy et al. (Elsentriecy).
As to claims 7 and 19, Awazu teaches a method for producing a desired metal from a slag, such as copper ore, using an electrolytic cell, the method comprising providing a vessel (1), comprising a bottom and upwardly extending walls, for containing a mixture of a molten salt electrolyte (2) and the slag (3) (present in a basket (4)), wetting the slag in the molten salt electrolyte in the vessel to extract the desired metal from the slag in the molten salt electrolyte to form a metal ion-rich electrolyte and a metal ion depleted slag in the basket (4) and removing the basket (4) containing the metal depleted slag from the vessel (1).  Awazu further teaches that the vessel then acts as an electrodeposition vessel provided with an anode and a cathode, each at least in indirect communication with the vessel bottom in the vessel, passing electrical current through the anode and the cathode in the vessel, thereby (Paragraphs 0099, 0103-0106, 0116, 0117, 0138, 0168, 0240, 0288 and 0350; Figures 1 and 4).  However, Awazu teaches that the extraction and electrodeposition occur in the same vessel.
However, Cunningham also discusses metal recovery from ores with a molten salt dissolution step and a molten electrodeposition step and teaches that these steps are provided in separate vessels, allowing for the interconnection of additional vessels and large scale industrial operation (Paragraphs 0003 and 0054; Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Awazu by performing the extraction and electrodeposition steps in separate vessels in order to allow for the interconnection of addition vessels and large scale industrial operation as taught by Cunningham, thus providing two of the vessels comprising a bottom and walls of Awazu and transferring the metal ion rich electrolyte from the first extraction vessel to the second electrodeposition vessel.  
However, while Awazu teaches that this method can be utilized for virtually any metal and specifically contemplates copper ore thus rendering obvious the use of copper slag from a copper mining process, Awazu fails to teach the specifics for the recovery of the copper element from the copper ore and thus fails to teach the specifically desired extraction conditions for a copper element.  
However, Veloso discusses the extraction of copper from copper ore with use of a fused electrolyte comprising sodium chloride, the same as in Awazu, and teaches that appropriate conditions for the dissolution of the copper ion from the copper ore utilizing the sodium chloride electrolyte comprises utilizing a temperature of 1000°C and results in the production of by product gas (Column 2, Lines 31-41; Column 3, Lines 60-73)
However, the combination fails to further teach that the extraction vessel is aerated.  However, Elsentriecy also discusses the extraction of copper ions with the use of molten salts and teaches that during extraction aeration should occur in order to assist in extraction (Section 3. Results and discussion).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the extraction vessel so that it is configured to aerate the mixture in order to assist in the extraction as taught by Elsentriecy.  
As discussed above, Awazu fails to teach the specifics for the recovery of the copper element from the copper ore and thus fails to teach the specifically desired electrolysis conditions for a copper element and thus fails to teach how the copper would be removed.  However, Elsentriecy also discusses the electrolytic deposition of copper post extraction in a molten salt electrolyte and teaches that the cathode should be formed at the bottom of the vessel so that the dense copper can be deposited at the bottom and withdrawn, thus with some sort of outlet at the bottom, thus considered to be a drain (Section 2. Experimental; Scheme 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the electrodeposition vessel of Awazu with a drain, for removing the copper deposited at the bottom, as taught as an effective configuration for copper deposition as taught by Elsentriecy.  
As to claims 8 and 20, the combination of Awazu, Cunningham, Veloso and Elsentriecy teaches the apparatus of claims 7 and 19. Elsentriecy further teaches that the aeration can be accomplished via a mechanical stirrer (quartz stirrer) (Figure 6).
As to claims 9 and 21, the combination of Awazu, Cunningham, Veloso and Elsentriecy teaches the apparatus of claims 7 and 19.  The combination as applied above fails to specifically teach the composition of the vessels.  However, Elsentriecy further teaches that an effective material for forming vessels holding the molten material is quartz (quartz crucible) (Figure 1).  Therefore, it would have been 
As to claims 10, 22 and 23, the combination of Awazu, Cunningham, Veloso and Elsentriecy teaches the apparatus of claims 7 and 19.  Awazu teaches that the anode and cathode can be formed of carbon; but fails to teach graphite carbon (Paragraph 0168).  However, Elsentriecy teaches that a useful anode and cathode material for copper specific production comprises graphite (Section 2. Experimental).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize graphite carbon for the carbon anode and cathode or Awazu in order to specifically form the anode and cathode of a known material desirable for copper processes. 
As to claims 11 and 24, the combination of Awazu, Cunningham, Veloso and Elsentriecy teaches the apparatus of claims 7 and 19.  All of Awazu (Paragraphs 0111 and 0112), Veloso (Column 3, Lines 60-73), and Elsentriecy (Section 3. Results and discussion) teach that the electrolyte for extracting and/or depositing the copper/metal comprises halide salts of alkali metals, such as sodium chloride.  
As to claims 26 and 27, the combination of Awazu, Cunningham, Veloso and Elsentriecy teaches the apparatus of claims 7 and 19.  Veloso further teaches that in the extraction of copper via the molten salt copper chloride is formed (Column 3, Lines 60-73).

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Awazu, Cunningham, Veloso and Elsentriecy as applied to claims 7 and 19 above, and further in view of Koehl et al. (Koehl).
As to claims 12 and 25, the combination of Awazu, Cunningham, Veloso and Elsentriecy teaches the apparatus of claims 7 and 19.  However, the combination fails to further teach that the method comprises the step of monitoring an electric potential of the molten salt electrolyte using a reference electrode.  However, Koehl also discusses molten salt electrolysis and teaches that a reference electrode (Paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of monitoring the electric potential of the molten salt electrode using a reference electrode in order to monitor, while passing the electrical current through the anode and the cathode, control and adjust electrode potentials and thus also the rate of reduction and risk of anode or cathode damage as taught by Koehl.  

Response to Arguments
Applicant’s arguments filed 24 May 2021 have been fully considered by not found persuasive.  
Applicant’s first argue that Veloso does not teach “wetting the salt in the molten salt electrolyte in the extraction vessel to extract copper ions from the slag in the molten salt electrolyte and form a copper ion-rich electrolyte and a copper-ion depleted slag”, “transferring the copper ion-rich electrolyte from the extraction vessel to an electrodeposition vessel”, or “passing electrical current through the anode and the cathode in the electrodeposition vessel, thereby depositing molten copper form the copper ion-rich electrolyte at the cathode and producing gas at the anode”.  However, the Examiner did not contend that Veloso alone taught these limitations, but rather in combination.  
The Applicant further argues that Degel does not render obvious the limitations in combination.  Arguing that the two-step process of Degel does not specifically involve wetting the slag with electrolyte.  However, the Examiner maintains that this is a narrow and piecemeal analysis of the teachings alone of Degel.  Degel rendering obvious separating process steps of placing the slag component in molten form separately from the electrodeposition step.  The formation of the molten material in the first step of Veloso is the wetting of a metal oxide slag component with molten salt, thus in combination it would have been obvious to form this step in a separate vessel in order to improve process efficiency, not to modify the first step to the specific first step of Degel.  
However, in view of the newly added dependent claims, new rejections have been presented above.  The previously presented prior art formed the metal from a metal oxide intermediate and not from a chloride element as newly claimed in claims 26 and 27, and thus the prior art has been modified to encompass these dependent limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794